1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                 ***
5

6     LEONARD HAIRSTON,                                 Case No. 2:18-cv-00498-MMD-PAL

7                                  Petitioner,                        ORDER
             v.
8
      JERRY HOWELL, et al.,
9
                               Respondents.
10

11          On April 29, 2019, the Court denied the petition for a writ of habeas corpus, declined

12   to issue a certificate of appealability, and entered final judgment. (ECF Nos. 39, 40.)

13   Petitioner now has filed a motion to extend prison copy work limit (ECF No. 41). Petitioner

14   presents no arguments why he needs additional photocopying resources for a closed

15   action. The motion states that Petitioner’s claims have merit–the motion itself is a generic

16   form that the Court has seen many times before in many other cases–but the Court has

17   already determined that Petitioner’s claims lack merit.

18          It is therefore ordered that Petitioner’s motion to extend prison copy work limit (ECF

19   No. 41) is denied.

20          DATED THIS 21st day of June 2019.

21

22                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
